Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Bernard Smith appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. See Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2690-91, 177 L.Ed.2d 271 (2010); United States v. Dunphy, 551 F.3d 247, 251-53 *226(4th Cir.), cert. denied, - U.S. , 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.